The following opinion was filed ^November 7, 1914:
MaRshall, J.
[dissenting). The meaning the court ascribes to that part of the act in question is so contrary, as it seems to me, to reason and common sense and in conflict with the policy of the unwritten law, and still more of the written, *382that I cannot concur in it, much as I dislike to stand apart from my associates and incline to defer to their convictions where, to my mind, there is room for doing so.
By the former law compensation of a dependent relative for having been, by the negligence of another, deprived of support, as in this case, was the equivalent in money of such dependent’s reasonable expectation of pecuniary benefits from a continuance of the supporter’s life, and the compensation recoverable by the injured person, he surviving, was not so limited. So compensation in the former situation, necessarily, was affected in far greater degree by the age of the person injured than in the latter. As I understand it, that is not even doubted, nor but that, when the Workmen’s Compensation Act was framed, the thought was, as near as practicable, to repair the real pecuniary loss caused by a personal injury. That, necessarily, contemplated eliminating, as to the injured person, the compensable elements, by the old system which were too conjectural to be measured by any definite standard, putting such person and his dependents in one class, as regards the substructive basis' for requition. Such must be the case. One would hardly venture the contrary. Could ¿there be any possible reason for increasing the compensation to dependents so as to extend' it beyond the basis of actual pecuniary loss, violating the central dominating idea of all compensation acts by penalizing employers, and, at the same time, eliminate many substantial compensable elements as to persons injured — ex indus-tria — confining it to those for which some reasonably definite basis for measuring exists or can be created and applied? I cannot join in convicting the legislature of such unreasonable action, or of so failing to express its real purpose, that we must take its language literally, regardless of the absurdity, instead of for what was meant, however reasonable that may be in contrast with literal sense.
There are many useful rules for judicial construction. If there were not, often the legislative purpose would fail of *383■being carried out, and many very good enactments would be very bad laws in fact and, in some cases, void for uncertainty. Sucb instrumentalities are at band whenever uncertainty of meaning exists, either arising directly from the words of an enactment or in applying it to the subject with which it deals. When, by making such application, though "the words in themselves, are plain, the result is so unreasonable or absurd as to lead to the belief that the lawmakers never intended it, ambiguity arises, calling just as loudly ■and efficiently for judicial construction as when uncertainty of meaning arises directly from the words of a law. This •court, and all courts, have often so declared. I venture to say the principle is elementary.
State ex rel. McGrael v. Phelps, 144 Wis. 1, 8, 128 N. W. 1041, is a good example of the foregoing. True, the very absurdity of the law, viewed in its literal sense, required its reading in the light of its purpose and in that way a reasonable effect was given to it. The court said:
“The legislature could not have had in mind such an absurdity, yet, there is no way to avoid the result except by judicial construction; that ever-ready and indispensable instrumentality for use in remedying legislative inadvertences and want of appreciation of the importance, in making written law, of speaking with language of unmistakable meaning in the literal sense of words. If it were not for judicial power to give effect to ideas, however obscurely expressed, if yet not so hidden as to be undiscoverable, — in view of the objects designed to be attained, the circumstances dealt with, the consequences of a literal or too literal interpretation, and many other lights that might be mentioned, — and not so out of harmony with the sense of the language used as not to be readable therefrom; giving thereto the widest reasonable ■scope; supplying all words reasonably suggested as in place by those used; eliminating or changing those clearly improperly used and transposing words or clauses, if necessary from proper to improper locations, — much legislation would fail.”
And further: “A highiv unreasonable purpose ... is never to be attributed to the lawmaking power if that can *384reasonably be avoided. It must he presumed as to a written law that some sensible legal end and some sensible legal means of accomplishing that end, were in view. Therefore” in face of an apparent unreasonable or absurd situation “the court should not tire of searching for its- purpose and some sensible way of so translating the legislative language as to express it, without having exhausted all judicial power to that end.”
That is a very old doctrine. “A thing which is within the letter of the statute is not within the statute unless it be within the intention of the makers.” People ex rel. Att’y Gen. v. Utica Ins. Co. 15 Johns. 358, 381.
Notwithstanding the principles stated have been often der dared by this court, there have been some instances where, seemingly, they have been overlooked. In my judgment this case adds another. Respect for the unwritten law as molded and administered by courts, depends upon regularity of judicial action. Consistency is no less a jewel in that field than in any other. If unreasonableness or absurdity is to be avoided by construction in some cases, it should be in all where practicable. The fact that the words to be dealt with are plain, affords no warrant, necessarily, for want of constructive activity. The court very early laid down the rule that words, plain in themselves, are to be so takeig if that does not lead to absurd or very unreasonable consequences, then some different meaning is to be sought for.
Now, if I concede, which I do not, that the Workmen’s Compensation Act, in its literal sense, is in harmony with the decision, it seems plain that the court has evinced rather too much readiness to adhere to mere words and assume that the legislature inteiided a very narrow meaning thereof because the broader meaning could have been readily expressed. The court rested in its labor too quick. It failed to give deserved effect to the manifest unreasonableness which could •have been easily avoided, as I will endeavor to show.
*385It 'will be noted that the word “compensation,” as used in the opening lines of the law, refers to all cases of loss from a personal injury. It points to all “in the following schedule.” Note that “schedule,” is used in the singular, though each subsection has at least one schedule. In the whole, it is plain that the several parts containing several schedules are hut minor elements forming the “schedule” mentioned in the opening lines, and that the degrees of liability covered by the several subsections were designed to measure out the money equivalent for the injury, whether causing disability, partial disability, total disability, or permanent disability, under sub. 2, and so going to the injured one, or causing death and so going to surviving dependents under sub. 4, or causing loss of some part of the person injured', he surviving, and so going to such person. All parts of the section deal with-the compensation which shall he consequent upon the injury. So the money equivalent for the loss suffered is as much compensation for the injury when it goes to a dependent as when it goes to an injured person. Why is not that the plain intent and meaning of the statute?
How look at the particular language:
“In case of permanent injury to an employee who is over fifty-five years of age, the compensation herein shall be reduced by five per cent.; in case he is over sixty years of age, by ten per cent.; in case he is over sixty-five years of age, by fifteen per cent.”'
ETote that the term “permanent injury” is nowhere else used. Is it not quite clear, considering the whole scope of the subject the legislature dealt with, that it had in mind, injury causing permanent disability, whether partial or total, dealt with in sub. 2, and injury, death resulting, proximately or otherwise, dealt with in sub. 3, and injury causing deprivation of some part of the person, dealt with in sub. 5 ?
Is it not significant that the sliding scale was of “the com*386pensation herein” referring to any circumstance of permanent injury creating liability for compensation, whether to the injured one or to a surviving dependent?
Why restrict the meaning of the words to the person injured, thus giving the law an unreasonable effect, when, viewed broadly, they easily apply to liability to recompense surviving dependents for the permanent injury involving, or causing, proximately or otherwise, death?
If the legislature intended to use the words in question in a sense restricted to cases of compensation to the injured person, can it he well doubted that it would have said, — Compensation herein to the injured person, instead of using the term “compensation herein,” suggesting, naturally, the compensation equivalent for loss consequent upon the injury, regardless of the person entitled thereto? As before indicated it must be borne in mind that the real purpose was to requite for loss, and that the word “injury” is merely descriptive, broadly, of the circumstance characterizing the loss. This seems very plain to me and if I have not made it plain of record, demonstrating from my point of view it was my duty to dissent from the decision rendered, I cannot do so by further discussion.
By reference to the reason why the legislature added, at the session of 1913, the provision in question to the Workmen’s Compensation Law, its real purpose, as I have read it therefrom, is easily reduced to matter of demonstration. In the official print distributed by the Commission, we are inferentially informed that the legislature made the change, adopting the Commission’s reasons therefor. Here is the latter’s language, and we may safely assume, the explanatory language of the legislature:
“This provision is not found in the law of 1911. It is put in this act by way of experiment. It has been found in England and other countries that aged workmen are discriminated against under the compensation act because employers feel that they are more subject to accident and are slower of recovery from accident. This provision in a measure tends *387to equalize conditions. So far as the workman is concerned, it candes out the theory of damages under the common law; that is, a young man under the common law would he entitled to more damages in case of permanent injury, than an older man who would not have to suffer the handicap for so long a period.”
Why does not that apply to damage in case of a dependent as well as in case of an injured person ? If without the reduction, corresponding to decrease of real pecuniary loss on account of age, men past the middle time of life would he greatly handicapped hy such circumstance as regards obtaining employment, why would they not be likewise prejudiced if liability to dependents was not likewise restricted ? If, as said, the purpose was to change the common-law liability to that of actual pecuniary loss, how can the legislative language be fairly- read to harmonize therewith, in case of an injured claimant and yet so as to make possible and even probable an increase of liability burden above actual pecuniary loss, in ease of the claimant having been a dependent upon the employee % The very statement of these propositions suggests, at once, it seems, an answer condemning the decision from which I dissent.